ALLOWABILITY NOTICE
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.

The instant application is a reissue of US Pat 9,106,398, issued 8/11/2015 from US Pat App Ser No 14/065,774, filed 10/29/2013. 

Claims 1-6 were initially pending in this application.  A preliminary amendment was filed concurrently with the application on 2/28/2017, canceling claims 1-6 and adding new claims 7-14.  By way of further amendments, claims 7, 8, 10-12, and 14 are currently pending in the application, and are allowed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,106,398 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Allowable Subject Matter
Claims 7, 8, 10-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 recites a method for UE transmitting uplink control information (UCI) in a wireless communication system, the method comprising:
dividing the control information into first and second portions, wherein a size of the control information is at least 12 bits;
encoding the first and second portions separately;

transmitting the concatenated first and second portions of the control information to a base station by mapping to modulation symbols,
wherein a number of the modulation symbols is determined based on a size O of the control information, and 
wherein a minimum value for the number of modulation symbols is defined by using the following equation:
                        
                            
                                
                                    
                                        
                                            2
                                            ×
                                            [
                                            
                                                
                                                    O
                                                
                                                
                                                    2
                                                
                                            
                                            ]
                                        
                                        
                                            Q
                                            m
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            2
                                            ×
                                            [
                                            
                                                
                                                    O
                                                
                                                
                                                    2
                                                
                                            
                                            ]
                                        
                                        
                                            Q
                                            m
                                        
                                    
                                
                            
                        
                      where Qm indicates a bit size per modulation symbol.
Prior art references in this application teach dividing into sub-UCIs, encoding and recombining such for transmission, but fail to disclose the specific claimed method for calculating Q. Other references applied previously in the Non-Final action mailed 8/16/2019 in a Double Patenting rejection have been overcome by the timely filing of a Terminal Disclaimer on 9/18/2020 and 2/11/2020.

Claim 11 recites a UE in a wireless communication system, the method comprising:
A processor configured to divide the control information into first and second portions, wherein a size of the control information is at least 12 bits, encode the first and second portions separately, and concatenate the encoded first and second portions of the control information;
A transmitter configured to transmit the concatenated first and second portions of the control information to a base station by mapping to modulation symbols,
O of the control information, and 
wherein a minimum value for the number of modulation symbols is defined by using the following equation:
                        
                            
                                
                                    
                                        
                                            2
                                            ×
                                            [
                                            
                                                
                                                    O
                                                
                                                
                                                    2
                                                
                                            
                                            ]
                                        
                                        
                                            Q
                                            m
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            2
                                            ×
                                            [
                                            
                                                
                                                    O
                                                
                                                
                                                    2
                                                
                                            
                                            ]
                                        
                                        
                                            Q
                                            m
                                        
                                    
                                
                            
                        
                      where Qm indicates a bit size per modulation symbol.
Prior art references in this application teach dividing into sub-UCIs, encoding and recombining such for transmission, but fail to disclose the specific claimed method for calculating Q. Other references applied previously in the Non-Final action mailed 8/16/2019 in a Double Patenting rejection have been overcome by the timely filing of a Terminal Disclaimer on 9/18/2020 and 2/11/2020.

Claims 8, 10, 12, and 14 are allowable based on their dependence on claims 7 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,

/CHARLES R CRAVER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  
/M.F/Supervisory Patent Examiner, Art Unit 3992